oFFrcrAL NorrcE FRoM couRT oF cRTMTNAL AppEALs oF TExAs FILE       coPY
             P,O, BOX I23OE, CAPITOL STATION, AUSTIN, TEXAS ?87I1




//¿o   -27J -4,L
                                                                         PD-1379-14
                                                       Se Motion for Rehearing in

                                                                    Abel Acosta, Clerk

                       13TH COURT OF APPEALS CLERK
                       DORIAN RAMIREZ
                       9OI LEOPARD
                       CORPUS CHRISTI, TX 78401
                       " DELIVERED VIA E.MAIL "